Citation Nr: 0500804	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  00-19 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
left eye injury.  

2.  Whether new and material evidence had been submitted to 
reopen the claim for entitlement to service connection for a 
low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision of the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement (NOD) was received in October 1999.  A statement 
of the case (SOC) was issued in May 2000.  A substantive 
appeal (VA Form 9) was received in August 2000.  

In October 2001, the veteran's claim for entitlement to a 
clothing allowance was denied.  He filed a NOD that same 
month.  Remand is required to allow the RO to issue a 
statement of the case and to give the veteran an opportunity 
to perfect an appeal with respect to this particular issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This is the 
subject of the attached remand to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The record also includes correspondence from the veteran 
concerning the suspension of his pension benefits.  The 
current record does not reflect whether that benefit has been 
reinstated, whether there was an overpayment created, or some 
other adverse action.  This is referred to the RO for 
appropriate action for clarification, and if any adverse 
action was taken, the veteran should be properly notified and 
given an opportunity to appeal.  


FINDINGS OF FACT

1.  Service connection for a left eye injury was denied by a 
March 1989 rating decision.  The veteran was notified of that 
decision and of his appellate rights that same month, and he 
did not file a timely appeal.

2.  Evidence received since the March 1989 rating denying 
service connection for a left eye injury is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  

3.  Service connection for a back condition was denied by a 
May 1998 rating decision.  The veteran was notified of that 
decision and of his appellate rights that same month, and he 
did not file a timely appeal.

4.  Evidence received since the May 1998 rating denying 
service connection for a back condition is not so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  


CONCLUSIONS OF LAW

1.  The RO's March 1989 rating decision denying service 
connection for a left eye injury was final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2004).

2.  The evidence submitted since the March 1989 rating 
decision denying service connection for a left eye injury is 
not new and material and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§  3.156(a) (2004).  

3.  The RO's May 1998 rating decision denying service 
connection for a low back condition was final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2004).  

4.  The evidence submitted since the May 1998 rating decision 
denying service connection for a low back condition is not 
new and material and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§  3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case, and the 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent a letter to the veteran in 
August 2003, which explained the VCAA, asked him to submit 
certain information, and informed him of the elements needed 
to substantiate a service connection claim.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he declined.  
The veteran is not considered prejudiced by any defect in the 
timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record.  There 
is nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided additional VA examination in 
connection with the claims to reopen.  VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  

II.  Whether New and Material Evidence has been Submitted 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(b) 
(2004).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), as in 
effect at the time this claim was submitted (May 1999), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that this regulation was amended, effective 
for claims filed on or after August 29, 2001.  Therefore, the 
new amendment is inapplicable here.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO denied service 
connection for a left eye injury was in March 1989 and for a 
back condition was in May 1998.  The eye injury decision was 
made on the basis that service medical records were negative 
for evidence of an eye injury in service and his vision was 
20/20 at the time of separation from service.  The low back 
had been previously denied by Board decision in 
December 1997, and the most recent denial in May 1998 was 
made on the basis that there was no evidence linking residual 
back disability to a metallic buckshot or a nail puncture 
wound occurring in service.  The veteran was notified of 
these decisions and his procedural and appellate rights in a 
letter of March 1989 for his eye injury claim and a letter of 
May 1998, for his back condition claim.  However, he did not 
appeal either decision.  

The evidence obtained since both of these denials includes 
numerous VA medical records.  However, none of this provides 
any evidence of a connection between the veteran's claimed 
left eye injury and low back condition and service.  The 
medical evidence only speaks to refractive error and possible 
sinusitis as it relates to the veteran's left eye.  As for 
the claim of a low back condition, none of the VA outpatient 
treatment records showed treatment or diagnosis of residuals 
of a puncture wound of the back.  The only evidence linking 
his eye injury or low back condition to service are the 
veteran's statements of such.  It is well established that 
laypersons cannot provide testimony when an expert opinion is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, re-stating contentions that the claimed 
disabilities are related to service is essentially 
cumulative.  Accordingly, this evidence is not new and 
material and is not sufficient to reopen the claims for 
entitlement to service connection for a left eye injury or a 
low back condition.   

Since the veteran has not submitted any evidence that is new 
and material, the claims for service connection for a left 
eye injury and a low back condition are not reopened.  




ORDER

New and material evidence not having been submitted, the 
claims for service connection for a left eye injury and a low 
back condition have not been reopened, and the appeal in this 
regard is therefore, denied.  


REMAND

As indicated in the Introduction, entitlement to a clothing 
allowance was denied in October 2001.  The veteran filed a 
notice of disagreement later that month.  A statement of the 
case was not issued.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims (Court), held that when an appellant files a timely 
NOD and there is no statement of the case (SOC) issued, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a SOC.

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.  The veteran should be specifically 
informed about any information and 
evidence not of record that is necessary 
to substantiate the claim; any 
information and evidence that VA will 
seek to provide; and any information and 
evidence he is expected to provide.  The 
veteran should be also asked to provide 
copies of all evidence in his possession 
that pertains to the claim.   

2.  The veteran and his representative 
should be provided a statement of the 
case regarding entitlement to a clothing 
allowance.  If the veteran perfects an 
appeal by timely submitting a substantive 
appeal, the matter should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


